Title: From Thomas Jefferson to William Carmichael, 6 November 1791
From: Jefferson, Thomas
To: Carmichael, William



Sir
Philadelphia Nov. 6. 1791.

My last letter to you was of the 24th. of August. A gentleman going from hence to Cadiz will be the bearer of this, and of the newspapers to the present date, and will take care that the letter be got safe to you if the papers cannot.
Mr. Mangnal, at length tired out with his useless sollicitations at this office, to obtain redress from the court of Spain for the loss of the Dover Cutter, has laid the matter before Congress, and the Senate have desired me to report thereon to them. I am sorry to know nothing more of the subject than that letter after letter has been written to you thereon, and that the office is in possession of nothing more than acknolegements of your receipt of some of them so long ago as Aug. 1786. and still to add that your letter of Jan. 24. 1791. is the only one received of later date than May 6. 1789. You certainly will not wonder if the receipt of but one letter in two years and an half inspires a considerable degree of impatience. I have learnt thro’ a circuitous channel that the court of Madrid is at length disposed to yield our right of navigating the Missisipi. I sincerely wish it may be the case, and that this act of justice may be made known before the delay of it produces any thing intemperate from our Western inhabitants.
Congress is now in session. You will see in the papers herewith sent the several weighty matters laid before them in the President’s speech. The session will probably continue through the winter. I shall sincerely rejoice to receive from you not only a satisfactory explanation of the reasons why we recieve no letters, but grounds to hope that it will be otherwise in future.—I have the honour to be with great esteem Sir Your most obedt. & most humble servt.,

Th: Jefferson

